Order entered August 9, 2016




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00359-CR

                     WARNELL JERMONE LOUDEN, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 1
                                Dallas County, Texas
                        Trial Court Cause No. F13-61235-H

                                        ORDER
      Based on the Court’s opinion of this date, we DIRECT the Clerk to issue the mandate in

this appeal INSTANTER.


                                                  /s/   ROBERT M. FILLMORE
                                                        JUSTICE